Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first tubing length… a second tubing length… the tubing length”. Examiner is unsure whether the tubing length is referring to the first tubing length or the second tubing length. Furthermore, there is insufficient antecedent basis for “the tubing length” in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Difoggio (U.S. 2013/0104572A1).
Regarding claim 13, Difoggio discloses a method comprising: receiving a downhole logging tool (10, figs. 1-2) into a wellbore (12, see fig. 1); and maintaining a target temperature range (refer to para 0013) within the downhole logging tool (10), wherein maintaining a target temperature comprises: receiving a signal stream (refer to para 0013) by a controller (228) within the wellbore (12), from a temperature sensor (229), indicative of a temperature of logging electronics (221; refer to claims 3 and 4: component 221 is associated with logging-while-drilling, measurement while drilling, and/or wireline logging which all have electronics) within the logging tool (10); determining that the temperature of the logging electronics (221) is greater than a temperature threshold (refer to para 0013: valve 227 can be continuously controlled by controller 228 in a feedback control loop where temperature sensor 229 senses the temperature of the component 221 and inputs the temperature to the controller 228, where the controller 228 is set up to maintain the temperature of the component 221 at a selected temperature of set point); and 
.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (U.S. 5265677).
Regarding claim 1, Schultz discloses a wellbore logging tool (100, see figs. 1-2 and refer to col. 6 lines 45-47) comprising: logging electronics (90) housed within a tool housing (housing of 100); a first coolant reservoir (104) housed within the tool housing (see fig. 2); a second coolant reservoir (116) housed within the tool housing (see fig. 2), the logging electronics (90) being between the first coolant reservoir (104) and the second cooling reservoir (116, see fig. 2), the first coolant reservoir (104) and the second coolant reservoir (116) being on opposite sides of the logging electronics (90) from one another (see fig. 2); a tubing length (110) defining a coolant passage (see fig. 2 and refer to col. 7 lines 5-68) , the tubing length (110) fluidically connecting the first coolant reservoir (104), at a first end of the tubing length (110), to the second coolant reservoir (116) at a second end of the tubing length (see fig. 2), a portion of the tubing length (110) being adjacent to the logging electronics (90, see fig. 2), the tubing length (110) being separate from the first coolant reservoir (104) and the second coolant reservoir (116, see fig. 2); and a flow regulator (112) within the coolant passage (see fig. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. 5265677), in view of Winslow (U.S. 2011/0146967).
Regarding claim 11, Schultz teach all the features of this claim as applied to claim 1 above; however, Schultz fail to teach wherein the tubing length comprises a coiled section encircling the logging electronics.
Winslow teaches a wellbore logging tool (22) comprising: a logging electronics (24, see figs. 3, 5, and refer to para 0019), a tubing length (52, see fig. 5-7 and paragraphs 0032-0033) defining a coolant passage (28, see fig. 3 and refer to para 0033), wherein the tubing length (28) comprises a coiled section encircling the logging electronics (24, see fig. 5). In this arrangement, the cooling fluid makes multiple passes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubing length of Schultz to comprise a coiled section encircling the logging electronics, as taught by Winslow, so that the cooling fluid makes multiple passes longitudinally across the logging electronics (24) thereby absorbing heat from the logging electronics in each pass (refer to para 0028).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Martin (U.S. 2016/0076339A1).
Regarding claim 14 Difoggio discloses wherein maintaining a target temperature comprises: determining that the signal stream indicative of the temperature of the logging electronics is less than a temperature threshold (refer to para 0013).
However, Difoggio fail to teach ceasing the coolant flow within the logging tool. 
Martin discloses an apparatus and method for cooling sensor components in hot formation (see title). If the temperature stats to rise beyond a target/threshold temperature, the cooling rate increases, if the temperature is below the target temperature, the cooling rate is decreased (refer to para 0118).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the coolant flow of Difoggio to ceasing the coolant flow within the logging tool in response to the temperature of the logging electronics being less than a temperature threshold, as taught by Martin, for preventing that the logging electronics is over cooled and potentially break down. 
15 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Logan et al. (U.S. 2017/0284194A1).
Regarding claim 15 Difoggio discloses wherein maintaining a target temperature comprises: receiving the signal stream (para 0013), by the controller (228) within the wellbore (12), indicative of the temperature of the logging electronics (221) after the coolant has been flowing for a pre-determined duration of time (refer to para 0013); determining that the temperature of the logging electronics (221) is greater than the temperature threshold (refer to para 0013).
However, Difoggio fails to teach deactivating the logging electronics based on the detected threshold.  
Logan et al. disclose a pressure measurement apparatus (refer to abstract) comprising electronics components electrically communicative with a sensor and comprises a controller; determining whether the sensor measurement falls below a threshold pressure, and logging a unique flag in a memory when the sensor measurement falls below the threshold pressure. The memory can further comprise program code executed by the controller to transmit a signal to deactivate one or more operations of a measurement-while drilling tool when the sensor value falls below the threshold value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Difoggio and Logan et al. before him or her, to include deactivating the logging electronics based on a detected threshold value, for preventing the downhole tool/electronic circuit to be damaged by high downhole temperatures. 
16 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Martin (U.S. 2016/0076339A1).  
Regarding claim 16, Difoggio discloses a wellbore logging system (10, see figs. 1-2 and refer to para 0011) comprising: a logging tool housing (housing of tool 10); logging electronics (refer to claims 3 and 4: component 221 is associated with logging-while-drilling, measurement while drilling, and/or wireline logging which all have electronics) within the logging tool housing (see fig. 2); 
a temperature sensor (229, para 0013) within the tool housing (see fig. 2), the temperature sensor (229) configured to produce a temperature signal stream indicative of a temperature of the logging electronics (refer to para 0013); 
a cooling system (comprising coolant 217) within the logging tool housing (see fig. 2), the cooling system comprising: a first coolant reservoir (216) housed within the tool housing (see fig. 2), the first coolant reservoir (216) being uphole of the logging electronics (221); a second coolant reservoir (220) housed within the tool housing (see fig. 2), a tubing length (218) defining a coolant passage (refer to para 0013), the tubing length (218) fluidically connecting the first coolant reservoir (216), at an uphole end of the tubing length (see fig. 2), to the second coolant reservoir (220) at a downhole end of the tubing length (see fig. 2), the tubing length (218) being separate from the first coolant reservoir (216) and the second coolant reservoir (220); and 
a flow regulator (219) within the coolant passage (218), the flow regulator (219) regulating a coolant flow (217) between the first coolant reservoir and the second coolant reservoir (see fig. 2); and a controller (228) within the housing (see fig. 2), the controller (228) electronically coupled to the logging electronics (see fig. 2 and refer to 
However, Difoggio fail to teach the second cooling reservoir being downhole of the logging electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the logging electronics of Difoggio to have the second cooling reservoir being downhole of the logging electronics because applicant has not disclosed that positioning the second cooling reservoir downhole of the logging electronics provides an advantage, is used for a particular purpose, or solves a state problem. Furthermore, applicant’s specification in para (0037) state that “while illustrated as being positioned at a downhole end of the housing 204, the second coolant reservoir 210 can be positioned anywhere within the tool housing that does not create an interference”. One of ordinary skill in the art, would have therefore expected applicant’s invention to perform equally well with positioning the second cooling reservoir anywhere including uphole of the logging electronics as long as no interference is created, as taught by Difoggio in fig. 2, for the purpose of cooling the logging electronics.  
Difoggio further discloses the flow regulator (219) is controlled by an unspecified controller to provide constant level of refrigerant in the second coolant reservoir (220; para 0017). Para 0013 in combination with para 0017 disclose that the flow regulator 
Based on the discussion above, Difoggio strongly suggests a controller for adjusting the flow of coolant through a length of pipe based on a sensed temperature. 
However, Difoggio fail to teach the controller 228 configured to adjust the flow regulator to flow coolant through the tubing length.
Martin teaches a system for cooling a downhole component (refer to abstract). the system includes one or more temperature sensors (56) connected to controlled fluid flow through one of more coolant supply lines based on temperature sensed by the temperature sensor. The temperature sensor may be connected to a controller, wherein the controller increases or decreases coolant flow based on signal received from the temperature sensor. The temperature sensor may be in the form of a thermostat valve which may open or throttle automatically or electronically when the temperature reaches a predetermined valve (refer to para 0118). 
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to have modified the controller (228) of Difoggio such . 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Martin (U.S. 2016/0076339A1) as applied to claim 16 above, and further in view of Winslow (U.S. 2011/0146967). 
Regarding claim 17, the combination of Difoggio and Martin teach all the features of this claim as applied to claim 16 above; however, the combination of Difoggio and Martin fail to teach wherein the flow regulator comprises a compressor configured to flow the coolant between the first coolant reservoir and the second coolant reservoir.  
Winslow teaches a wellbore logging tool (22) comprising: a tubing length (28, see fig. 5-7 and paragraphs 0032-0033) defining a coolant passage (refer to para 0033); a flow regulator (38, 42, fig. 2 and para 0021) within the coolant passage (see fig. 2), wherein the flow regulator (38, 42) comprises a compressor (38) configured to pump cooling fluid to a condenser (40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Difoggio and Martin to include a compressor, as taught by Winslow, for pumping coolant between the first coolant reservoir and the second coolant reservoir. 
Regarding claim 18, the combination of Difoggio and Martin teach all the features of this claim as applied to claim 16 above; however, the combination of Difoggio and Martin fail to teach wherein the flow regulator comprises a restriction orifice.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flow regulator of Difoggio with a restriction orifice, as taught by Winslow, since the mere substation of one known flow control device for another yield predictable results. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Martin (U.S. 2016/0076339A1) as applied to claim 16 above, and further in view of R.A. Bergan (U.S. 2711084).
Regarding claim 19, the combination of Difoggio and Martin teach all the features of this claim as applied to claim 16 above; however, the combination of Difoggio and Martin fail to teach wherein the coolant comprises ammonia or nitrogen.  
R.A. Bergan discloses a refrigeration system for a well logging instrument comprising a cooling coil (22, fig.1) in which carbon dioxide flows to extract head from the instrument (refer to col. 2 lines 21-25 and col. 4 lines 5-9). Other refrigerants such as ammonia may be passed through cooling coil (22; refer to col. 4 lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coolant of Difoggio with ammonia, as taught by R.A. Bergan, for the purpose of experimentation to determine which cooler is most efficient at cooling the logging electronics. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Martin (U.S. 2016/0076339A1) as applied to claim 16 above, and further in view of Suzuki et al. (U.S. 4955237).

Suzuki et al. teach a coolant comprising dry ice (refer to col. 4 lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Difoggio and Martin to have the coolant comprises dry ice, as taught by Suzuki et al., for increasing cooling efficiency because of its low temperature compared to other coolants, such as ice water.
Claims 1-2, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677).
Regarding claim 1, Difoggio discloses a wellbore logging tool (10, see figs. 1-2 and refer to para 0011) comprising: logging electronics (refer to claims 3 and 4: component 221 is associated with logging-while-drilling, measurement while drilling, and/or wireline logging which all have electronics) housed within a tool housing (housing of tool 10); a first coolant reservoir (216) housed within the tool housing (see fig 2); a second coolant reservoir (220) housed within the tool housing (fig. 2); a tubing length (218) defining a coolant passage (refer to para 0013), the tubing length (218) fluidically connecting the first coolant reservoir (216), at a first end of the tubing length, to the second coolant reservoir (220) at a second end of the tubing length (see fig. 2), a portion of the tubing length (218) being adjacent to the logging electronics (fig. 2: the bottom portion of 218 is adjacent 221), the tubing length (218) being separate from the first coolant reservoir (216) and the second coolant reservoir (220); and a flow regulator 
However, Difoggio is silent to the logging electronics being between the first coolant reservoir and the second cooling reservoir, the first coolant reservoir and the second coolant reservoir being on opposite sides of the logging electronics from one another. 
Schultz teaches a cooling system (102, fig. 2) of a downhole tool (100) with logging electronics (90) comprising a first coolant reservoir (104), a second coolant reservoir (116), the logging electronics (90) being between the first coolant reservoir (104) and the second cooling reservoir (116), the first coolant reservoir (104) and the second coolant reservoir (116) being on opposite sides of the logging electronics (90) from one another (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the logging electronics of Difoggio to have the logging electronics being between the first coolant reservoir and the second cooling reservoir, the first coolant reservoir and the second coolant reservoir being on opposite sides of the logging electronics from one another, as taught by Schultz, for the purpose of reducing the distance the coolant will have to travel, which will minimize loss of cooling energy and increase the cooling efficiency of logging electronics. 
Regarding claim 2, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 1 above; Difoggio further discloses a temperature 
Regarding claim 7, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 1 above; Difoggio further discloses wherein the flow regulator (219) comprises a valve (para 0013) configured to flow the coolant (217) between the first coolant reservoir (216) and the second coolant reservoir (220).  
Regarding claim 22, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 1 above; Difoggio further discloses wherein the first reservoir (216) is uphole of the logging electronics (221).
However, the combination of Difoggio and Schultz fail to disclose the second reservoir is downhole of the logging electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the logging electronics of Difoggio to have the second cooling reservoir being downhole of the logging electronics because applicant has not disclosed that positioning the second cooling reservoir downhole of the logging electronics provides an advantage, is used for a particular purpose, or solves a state problem. Furthermore, applicant’s specification in para (0037) state that “while illustrated as being positioned at a downhole end of the housing 204, the second coolant reservoir 210 can be positioned anywhere within the tool housing that does not create an interference”. One of ordinary skill in the art, would have therefore expected applicant’s invention to perform equally well with positioning the second cooling reservoir anywhere including uphold of the logging electronics as .  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677) as applied to claim 3 above, and further in view of Martin (U.S. 2016/0076339A1).
Regarding claim 3, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 2 above; Difoggio further discloses a controller (228) within the tool housing (see fig. 2), the controller (228) configured to: receive the signal stream indicative of the temperature of the logging electronics (refer to para 0013); determine that the temperature of the logging electronics is greater than a temperature threshold (refer to para 0013). 
Difoggio further discloses the flow regulator (219) is controlled by an unspecified controller to provide constant level of refrigerant in the second coolant reservoir (220; para 0017). Para 0013 in combination with para 0017 disclose that the flow regulator (219) is controlled by the unspecified controller to provide a constant level of refrigerant to the second coolant reservoir (220) responsive to the vapor discharge from the second coolant reservoir. Knowing that the vapor discharge from the second reservoir is effected by means of the control of valve (227, fig. 2) by controller (228) based on whether the temperature of the logging electronics sensed by the temperature sensor (229) is greater than a temperature threshold, the control of the flow regulator (219) by the unspecified controller is also affected responsive to whether the temperature of the logging electronics (221) sensed by the temperature sensor is greater than a temperate threshold. 

However, Difoggio fail to teach the controller 228 adjust the flow regulator to flow coolant through the tubing length responsive to determining that the temperature of the logging electronics is greater than the temperature threshold.  
Martin teaches a system for cooling a downhole component (refer to abstract). the system includes one or more temperature sensors (56) connected to controlled fluid flow through one of more coolant supply lines based on temperature sensed by the temperature sensor. The temperature sensor may be connected to a controller, wherein the controller increases or decreases coolant flow based on signal received from the temperature sensor. The temperature sensor may be in the form of a thermostat valve which may open or throttle automatically or electronically when the temperature reaches a predetermined valve (refer to para 0118). 
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to have modified the controller (228) of Difoggio such that controller (228) is configured to adjust the flow regulator to flow coolant through the tubing length, as taught by Martin, for the purpose of providing a constant level of coolant to the second coolant reservoir. 
Regarding claim 4, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 3 above; Difoggio further discloses wherein the controller (228) is further configured to: determine that the temperature of the logging electronics is less than a temperature threshold (refer to para 0013).

Martin discloses an apparatus and method for cooling sensor components in hot formation (see title). If the temperature stats to rise beyond a target/threshold temperature, the cooling rate increases, if the temperature is below the target temperature, the cooling rate is decreased (refer to para 0118).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified the coolant flow of Difoggio to ceasing the coolant flow within the logging tool in response to the temperature of the logging electronics being less than a temperature threshold, as taught by Martin, for preventing that the logging electronics is over cooled and potentially break down. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677) and in view of Martin (U.S. 2016/0076339A1), as applied to claim 3 above, and further in view of Logan et al. (U.S. 2017/0284194A1).
Regarding claim 5, the combination of Difoggio, Schultz and Martin teach all the features of this claim as applied to claim 3 above. Difoggio further discloses receiving the signal stream (para 0013), by the controller (228) within the wellbore (12), indicative of the temperature of the logging electronics (221) after the coolant has been flowing for a pre-determined duration of time (refer to para 0013). 
However, the combination of Difoggio, Schultz and Martin fail to teach determine that the temperature of the logging electronics is greater than the temperature 
Logan et al. disclose a pressure measurement apparatus (refer to abstract) comprising electronics components electrically communicative with a sensor and comprises a controller; determining whether the sensor measurement falls below a threshold pressure, and logging a unique flag in a memory when the sensor measurement falls below the threshold pressure. The memory can further comprise program code executed by the controller to transmit a signal to deactivate one or more operations of a measurement-while drilling tool when the sensor measures falls below the threshold value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Difoggio, Schultz, Martin and Logan et al. before him or her, to include deactivating the logging electronics within the logging tool based on a detected threshold value, for preventing the downhole tool/electronic circuit to be damaged by high downhole temperatures. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677) as applied to claim 3 above, and further in view of Winslow (U.S. 2011/0146967).
Regarding claim 6, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 1 above; however, the combination of Difoggio and Schultz fail to teach wherein the flow regulator comprises a compressor configured to flow the coolant between the first coolant reservoir and the second coolant reservoir.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Difoggio and Schultz to include a compressor, as taught by Winslow, for pumping coolant between the first coolant reservoir and the second coolant reservoir. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677) as applied to claim 7 above, and further in view of Manett (U.S. 2020/0199968A1).
Regarding claims 8-9, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 7 above; however, the combination of Difoggio and Schultz fail to teach wherein the valve comprises a ball valve or butterfly valve, wherein the valve comprises Inconel.  
Manett discloses a ball valve (24, fig. fig. 2 and para 0060), wherein components of the valve is made from Inconel. Inconel materials are particularly suited for harsh environments within which ball valves deployed into a wellbore are exposed. (Refer to para 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Difoggio and . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Difoggio (U.S. 2013/0104572A1), in view of Schultz (U.S. 5265677) as applied to claim 1 above, and further in view of R.A. Bergan (U.S. 2711084).
Regarding claim 10, the combination of Difoggio and Schultz teach all the features of this claim as applied to claim 1 above; however, the combination of Difoggio and Schultz fail to teach wherein the coolant comprises carbon dioxide.  
R.A. Bergan discloses a refrigeration system for a well logging instrument comprising a cooling coil (22, fig.1) in which carbon dioxide flows to extract head from the instrument (refer to col. 2 lines 21-25 and col. 4 lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coolant of Difoggio with carbon dioxide, as taught by R.A. Bergan, for the purpose of experimentation to determine which cooler is most efficient at cooling the logging electronics. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Y.A/
02/07/2022


/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672